DETAILED ACTION

Status of Claims
Claims 1, 13, and 18 have been amended in the response received 10/29/2021.
Claims 8, 10-12, and 14 have been previously canceled in the response received 10/20/2020.
Claims 16 and 17 have been previously withdrawn from consideration in the response to restriction filed 7/13/2020.
Accordingly, claims 1-7, 9, 13, and 15-18 are pending.
Claims 1-7, 9, 13, 15, and 18 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 13, 15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 13, and 18 recite: “automatically avoiding, by the shopping cart, obstacles by using a plurality of ultrasonic sensors installed on the shopping cart.” Although providing literal support throughout the disclosure, the manner in which the shopping cart avoids obstacles using a plurality of ultrasonic sensors is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes that a plurality of ultrasonic sensors are installed on a vehicle body to avoid obstacles (specification: [0078], [00104]) and that the ultrasonic sensors 304 may be included in the drive control area 30 
Claims 2-7, 9, and 15 inherit the deficiencies noted in above in claims 1 and 13, respectively.




	






		
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, 13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13, and 18 recite: “automatically avoiding, by the shopping cart, obstacles by using a plurality of ultrasonic sensors installed on the shopping cart.” The limitation renders the claims indefinite because it is unclear how the shopping cart automatically avoids obstacles using a plurality of ultrasonic sensors. Specifically, it is unclear how the system makes the determination that the shopping cart needs to avoid an obstacle and what controls the shopping cart to avoid the obstacles. As such, the metes and bounds of this claim is unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which shopping cart automatically avoids obstacles using a plurality of ultrasonic sensors. 
Claims 2-7, 9, and 15 inherit the deficiencies noted in above in claims 1 and 13, respectively.
For the purposes of examination the Examiner will interpret the claim as any manner of using ultrasonic sensors to direct a shopping cart to avoid obstacles. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 13, 15, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a process. Additionally, the system, as claimed in claim 13, is directed to a machine. Furthermore, the non-transitory computer readable medium, as claimed in claim 18, is directed to an apparatus.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of guiding a customer to commodities to be purchased. Specifically, representative claim 1 recites the abstract idea of: 
obtaining a list of the commodities to be purchased; and
generating a target navigation route according to a current location of a user and a preset area where each commodity to be purchased in the list of commodities to be purchased is located; and
wherein the target navigation route comprises a route, guiding, in sequence, the user to go to the preset area where each commodity to be purchased in the list of commodities to be purchased is located, for shopping, and
wherein after guiding the user to a first preset area where a first commodity in the list of commodities to be purchased is located according to the target navigation route, the first preset area is an approximate area where the first commodity is located, the approximate area comprises the first commodity as well as other commodities of any function, brand, or price range, the method further comprises: 
creating communication with a tag of the first commodity to obtain a precise location of the first commodity in the first preset area; and
generating a precise navigation route starting from the current location of the user in the first preset area to the precise location of the first commodity in the first preset area.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of guiding a customer to commodities to be purchased, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a shopping cart and an electronic tag. Although reciting these additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of guiding a customer to commodities to be purchased occurs with the use of an electronic tag is essentially claiming that the invention occurs within an electronic world. This merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer or in a computer environment. 
Additionally, the claims recite insignificant extra-solution activity. As stated in the 2019 PEG, when “an additional element adds insignificant extra-solution activity to the judicial e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.” In this case, representative claim 1 includes the additional element of automatically avoiding, by the shopping cart, obstacles by using a plurality of ultrasonic sensors installed on the shopping cart which merely adds insignificant extra-solution activity to the judicial exception. For example, the process of automatically avoiding, by the shopping cart, obstacles by using a plurality of ultrasonic sensors installed on the shopping cart merely amounts to a post-solution activity because the step is merely a nominal or tangential addition to the claim as the claim is primarily directed to routing a user to commodities and not the particular movements of the shopping cart. 
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amounting to no more 
With respect to the additional element of automatically avoiding, by the shopping cart, obstacles by using a plurality of ultrasonic sensors installed on the shopping cart, such a limitation merely amounts to no more than well-understood, routine, and conventional activity. Specifically, automatically avoiding, by the shopping cart, obstacles by using a plurality of ultrasonic sensors installed on the shopping cart is a process that has been recognized as being well-understood, routine, and conventional activity in the art. For example, non-patent literature titled “Smart Shopping Cart” published in 2013 by Di Fan, Ying He, and Xuyang Yao (hereinafter referred to as “Smart Shopping Cart 2013”) describes how the use of ultrasonic sensors embedded on shopping carts in order to avoid obstacles has been well-understood, routine, and conventional in the field of shopping carts. Additionally, non-patent literature titled “Smart Shopping Cart” published in 2014 by Kok Liang Yi (hereinafter referred to as “Smart Shopping Cart 2014”) describes in detail how an ultrasonic position system with sensors is used to measure the direction of obstacles. Furthermore, claimed limitation or “automatically avoiding…by using a plurality of ultrasonic sensors” could be interpreted uner broadest reasonable interpretation to merely require the sensors to receive information, transmit that information to the shopping cart, and the shopping cart to receive the information, such processes are receiving or transmitting data over a network which is recognized by the courts to be a well-understood, routine, and conventional function when claimed in a generic manner. MPEP 2106.05(d). buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). 

	

Dependent claims 2-7 and 9 do not aid in the eligibility of independent claim 1. For example, claims 2-7 and 9 merely further define the abstract limitations of claim 1 or provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that certain dependent claims include additional elements: a client (claim 2), and a display window (claims 5, 6, and 7). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea. 
Thus, dependent claims 2-7 and 9 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking systems and a non-transitory computer readable medium, claims 13 and 18 remain only broadly and generally defined, with the claimed functionality paralleling that of method claims 1-7 and 9. 
Independent claims 13 and 18 recite the same abstract idea as representative claim 1. Therefore, the analysis under Step 2A prong 1 of the 2019 PEG is the same for claims 13 and 18. However, claims 13 and 18 include additional elements not recited in claim 1. Specifically, claim 13 recites additional elements of: a processor and a memory in which instruction executable for the processor is stored. Additionally, claim 18 recites additional elements of: instruction executed by a processor of a system. 

Thus, independent claims 13 and 18 are also ineligible. 
Dependent claim 15 does not aid in the eligibility of independent claim 13. Thus, dependent claim 15 is also ineligible. 
As such, claims 1-7, 9, 13, 15, and 18 are ineligible.


	

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0063609 A1 (hereinafter Argue) in view of US Pat. 10,180,683 B1 (hereinafter Libman) and US 2014/0207615 A1 (hereinafter Li).

	Regarding claim 1, Argue discloses a method for generating target navigation route to commodities to be purchased whose locations are currently not known, applied in a shopping system, comprising: 
obtaining a list of the commodities to be purchased (Argue, see at least: [0014] discloses “a shopping list is received from the user.” [0022] discloses “a user account may store such information as…one or more shopping lists of the user,” wherein “a shopping list 108 may be a list of items selected by the user and transmitted to the server system 102a, which then stores the list in the account of the user.”); 
generating a target navigation route according to a current location of a user and a preset area where each commodity to be purchased in the list of commodities to be purchased is located (Argue, see at least: [0023] discloses “server system 102b may host or access a product location database 104b that maps products to locations in the floor plan of the store [i.e., preset area].” [0030] “an updated route 206 may be calculated that originates at item X [i.e., current location] and visits the location of items of the shopping list that have not been checked off or ; and
wherein the target navigation route comprises a route, guiding, in sequence, the user to go to the preset area where each commodity to be purchased in the list of commodities to be purchased is located (Argue, see at least: [0034] discloses “the ordering and route may be transmitted 304 to the mobile device 112 of the user,” and “may include turn-by-turn directions along the floor plan 200 of the retail establishment from a starting point such as an entrance 204 and from on item of the list to the next.”), and 
wherein after guiding the user to a first preset area where a first commodity in the list of commodities to be purchased is located according to the target navigation route, the method further comprises: 
creating communication with an electronic tag of the first commodity to obtain a precise location of the first commodity in the first preset area (Argue, see at least: [0029] discloses “a user may scan (e.g., photograph) an optical code or other portion of a product or label of a product,” and “in response to detecting scanning of the optical code, the item may be determined on the mobile device to have been checked off.” [0030] discloses “notification of scanning…item X may be transmitted…which then infers the user location to be the location of item X in the floor plan 200.” See also, [0037]); 
generating a precise navigation route starting from the current location of the user in the first preset area to the precise location of the a commodity (Argue, see at least: [0028] discloses “the next item on the list may be displayed with direction to the location of the next item from the previous item.” [0029] discloses “directions to a next item in the shopping list may be .
Although disclosing generating a route to a list of commodities, Argue does not explicitly disclose: 
wherein the routing method is performed by a shopping cart; and
automatically avoiding, by the shopping cart, obstacles by using a plurality of ultrasonic sensors installed on the shopping cart. 
However, Libman teaches:
wherein the routing method is performed by a shopping cart (Libman, see at least: col. 5, ln. 39-48 teaches “a shopping cart at the supermarket that integrates the robotic platform…can also be configured to lead the user to a product that he is looking for.” See also, col. 9, ln. 61-67—col. 10, ln. 1-11); and
automatically avoiding, by the shopping cart, obstacles by using a plurality of ultrasonic sensors installed on the shopping cart (Libman, see at least: col. 2, ln. 58-67—col. 3, ln. 1-35 teaches “when the robotic platform is activated, various sensors (e.g.,...ultrasonic…)…are integrated within the reference platform,” for example “ultrasonic signals…can be broadcast/transmitted and then received (e.g., by the integrated sensors),” and “upon detecting the presence of an obstacle using the reference technique, the platform can be configured to then initiate and/or utilize various computer vision techniques and/or visual sensors (or both) in order to further identify and avoid the referenced obstacle.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the routing method is performed by a shopping cart as taught 
Additionally, it would have been obvious at the time of invention automatically avoiding, by the shopping cart, obstacles by using a plurality of ultrasonic sensors installed on the shopping cart as taught by Libman in the routing system of Argue because it would have allowed the shopping cart to travel accurately and improve the movements of the shopping cart (Libman: col. 4, ln. 27-39).
Additionally, Argue does not disclose:
the first preset area is an approximate area where the first commodity is located, the approximate area comprises the first commodity as well as other commodities of any function, brand, or price range; and 
generating a precise navigation route starting from the current location of the user in the first preset area to the precise location of the first commodity in the first preset area.
However, Li teaches: 
the first preset area is an approximate area where the first commodity is located, the approximate area comprises the first commodity as well as other commodities of any function, brand, or price range (Li, see at least: Fig. 3A & 3B display instructions for the user to go to the “Bread Aisle” [i.e., area with other commodities of any function, brand, or price range] and then Fig. 4A & 4B display specific directions to each individual item. [0068] & Fig. 5 illustrate a map which depicts a “You-Are-Here” icon 410 and a directional arrow 420 to move from icon 410 to the “Frozen Goods” section to retrieve the product icon 430. Then, [0069] & Fig. 6 display a route to retrieve each individual item. Examiner note: The directional arrow 420 is directing the customer to the “Frozen Goods” area where one of ordinary skill in the art would understand 
generating a precise navigation route starting from the current location of the user in the first preset area to the precise location of the first commodity in the first preset area (Li, see at least: Fig. 4A & 4B display specific directions to each individual item. [0069] & Fig. 6 display a route from the user location 462 to the items on the list 464, 466).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the first preset area is an approximate area where the first commodity is located, the approximate area comprises the first commodity as well as other commodities of any function, brand, or price range and generating a precise navigation route starting from the current location of the user in the first preset area to the precise location of the first commodity in the first preset area as taught by Li in the routing system of Argue because it would have improved the system of Argue by it easier for a user to find the specific products they need (Li: [0004]).

Regarding claim 2, Argue in view of Libman and Li teaches the limitations of claim 1, as noted above. Argue further discloses wherein the obtaining the list of commodities to be purchased, comprising: creating communication with a client on which the list of commodities to be purchased is stored to obtain the list of commodities to be purchased (Argue, see at least: [0022] discloses “a user may input a shopping list by means of a mobile computing device 112…a computer 114.” See also, [0032).  

Regarding claim 3, Argue in view of Libman and Li teaches the limitations of claim 1, as noted above. Argue further discloses wherein the obtaining the list of commodities to be purchased, comprising: 
receiving a shopping instruction for pre-selecting the commodities to be purchased (Argue, see at least: [0022] discloses “a shopping list 108 may be a list of items selected by the user,” wherein “a shopping list 108 may be input by navigating an interface to a product catalog.” See also, [0032]); and 
generating the list of commodities to be purchased according to the shopping instruction (Argue, see at least: [0022] discloses “a shopping list 108 may be a list of items selected by the user,” wherein “a shopping list 108 may be input by navigating an interface to a product catalog.” See also, [0032]).  

Regarding claim 4, Argue in view of Libman and Li teaches the limitations of claim 2, as noted above. Argue further discloses wherein the obtaining a list of commodities to be purchased, comprising: 
receiving a shopping instruction for pre-selecting the commodities to be purchased (Argue, see at least: [0022] discloses “a shopping list 108 may be a list of items selected by the user,” wherein “a shopping list 108 may be input by navigating an interface to a product catalog.” See also, [0032]); and 
generating the list of commodities to be purchased according to the shopping instruction (Argue, see at least: [0022] discloses “a shopping list 108 may be a list of items selected by the user,” wherein “a shopping list 108 may be input by navigating an interface to a product catalog.” See also, [0032]).  
Regarding claim 6, Argue in view of Libman and Li teaches the limitations of claim 1, as noted above. Argue further discloses wherein the generating the target navigation route according to the current location and the preset area where each commodity to be purchased in the list of commodities to be purchased is located, comprising: 
searching, in a shopping system, for at least one piece of commodity information matched with one or more commodities to be purchased in the list of commodities to be purchased according to the one or more commodities to be purchased (Argue, see at least: [0023] discloses “the server system 102b may host or access a product location database 104b that maps products to locations in the floor plan of the store [i.e., at least one piece of commodity information].”); 
displaying the at least one piece of commodity information on a display window (Argue, see at least: Fig. 2A & [0026] disclose a displayed “floor plan 200 of a retail establishment,” which “may include shelving 202 and other displays or structures for storing goods.” Fig. 2A also displays goods A-J.); 
receiving the one or more commodities to be purchased which are selected in response to the at least one piece of commodity information (Argue, see at least: [0027] discloses “a shopping list may include a plurality of items A through J.” Fig. 2A displays goods A-J on a floor plan of the retail establishment.); and 
generating the target navigation route according to preset areas where the one or more commodities to be purchased are located (Argue, see at least: [0027] discloses “a route 206 may be generated that visits the location of the items A through J in the illustrated ordering.” See also, [0028]).  


Regarding claim 13, claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 1.  

Regarding claim 18, claim 18 is directed to a non-transitory computer readable medium. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 1.  


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0063609 A1 (hereinafter Argue) in view of US Pat. 10,180,683 B1 (hereinafter Libman), US 2014/0207615 A1 (hereinafter Li), and US 2015/0168538 A1 (hereinafter Bradley).

	Regarding claim 5, Argue in view of Libman and Li teaches the limitations of claim 1, as noted above. Although disclosing generating a navigation route to commodities to be purchased, Argue does not explicitly disclose wherein the generating the target navigation route according to the current location and the preset area where each commodity to be purchased in the list of commodities to be purchased is located, comprising: 
generating a plurality of navigation routes according to the preset area where each commodity to be purchased in the list of commodities to be purchased is located; 
displaying the plurality of the navigation routes on a display window; and 
receiving one selected navigation route, which is selected in response to the plurality of the navigation routes, to be the target navigation route.  
However, Bradley teaches wherein the generating the target navigation route according to the current location and the preset area where each commodity to be purchased in the list of commodities to be purchased is located, comprising: 
generating a plurality of navigation routes according to the preset area where each commodity to be purchased in the list of commodities to be purchased is located (Bradley, see at least: [0183] teaches “computing shopping paths,” wherein “the paths are computed based on product locations for each path, and a map of these items within the store.” See also, [0184]); 
displaying the plurality of the navigation routes on a display window (Bradley, see at least: [0184] teaches “the user can view primary and secondary paths.” See also, [0190]-[0191]); and 
receiving one selected navigation route, which is selected in response to the plurality of the navigation routes, to be the target navigation route (Bradley, see at least: [0184] teaches “the user has accepted a path or paths of interest.” [0191] discloses “the application UI enables the user to select from among the shopping paths calculated.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the generating the target navigation route according to the current location and the preset area where each commodity to be purchased in the list of commodities to be purchased is located, comprising generating a plurality of navigation routes according to the preset area where each commodity to be purchased in the list of commodities to be purchased is located, displaying the plurality of the navigation routes on a display window, and receiving one selected navigation route, which is selected in response to the plurality of the 

Regarding claim 7, Argue in view of Libman, Li, and Bradley teaches the limitations of claim 5, as noted above. Argue further discloses wherein the generating the target navigation route according to the current location and the preset area where each commodity to be purchased in the list of commodities to be purchased is located, comprising: 
searching, in a shopping system, for at least one piece of commodity information 304842-4708-8752.1LZ1803386CN01-US matched with one or more commodities to be purchased in the list of commodities to be purchased according to the one or more commodities to be purchased (Argue, see at least: [0023] discloses “the server system 102b may host or access a product location database 104b that maps products to locations in the floor plan of the store [i.e., at least one piece of commodity information].”); 
displaying the at least one piece of commodity information on a display window (Argue, see at least: Fig. 2A & [0026] disclose a displayed “floor plan 200 of a retail establishment,” which “may include shelving 202 and other displays or structures for storing goods.” Fig. 2A also displays goods A-J.); 
receiving the one or more commodities to be purchased which are selected in response to the at least one piece of commodity information (Argue, see at least: [0027] discloses “a ; and 
generating the target navigation route according to preset areas where the one or more commodities to be purchased are located (Argue, see at least: [0027] discloses “a route 206 may be generated that visits the location of the items A through J in the illustrated ordering.” See also, [0028]).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0063609 A1 (hereinafter Argue) in view of US Pat. 10,180,683 B1 (hereinafter Libman), US 2014/0207615 A1 (hereinafter Li), and US 2009/0171801 A1 (hereinafter Ryo).

Regarding claim 9, Argue in view of Libman and Li teaches the limitations of claim 1, as noted above. Although disclosing generating a navigation route to commodities to be purchased, Argue does not explicitly disclose:
obtaining commodity information of a commodity to be weighed while purchasing the commodity to be weighed, wherein the commodity information of the commodity to be weighed comprises a commodity price; 
reading out a first weight of the selected commodities; 
reading out a second weight after adding the commodity to be weighed; 
obtaining the weight of the commodity to be weighed according to a difference between the second weight and the first weight; 
generating a total price of the commodity to be weighed according to the commodity information and the weight of the weighed commodity; and 
generating an identification code including the commodity information and the total price.
However, Ryo teaches:
obtaining commodity information of a commodity to be weighed while purchasing the commodity to be weighed, wherein the commodity information of the commodity to be weighed comprises a commodity price (Ryo, see at least: Fig. 5A. [0065] teaches “when a barcode attached to an item is read by the barcode scanner 203…an item code specified by the barcode is recognized, various files constructing the item data file are retrieved, and unit price, weight, item name, and the like corresponding to the item code are obtained.”); 
reading out a first weight of the selected commodities (Ryo, see at least: [0074] teaches “the controller 253 subtracts the immediately preceding weight value [i.e., first weight] specified by the weight data temporarily stored in the RAM 254 from a weight value specified by the weight data [i.e., second weight] temporarily stored in the RAM 254 to obtain the weight value of the increased amount.”); 
reading out a second weight after adding the commodity to be weighed (Ryo, see at least: [0074] teaches “the controller 253 subtracts the immediately preceding weight value [i.e., first weight] specified by the weight data temporarily stored in the RAM 254 from a weight value specified by the weight data [i.e., second weight] temporarily stored in the RAM 254 to obtain the weight value of the increased amount.”); 
obtaining the weight of the commodity to be weighed according to a difference between the second weight and the first weight (Ryo, see at least: [0074] teaches “the controller 253 ; 
generating a total price of the commodity to be weighed according to the commodity information and the weight of the weighed commodity (Ryo, see at least: [0071] teaches “calculating settlement amount on the basis of the unit price obtained by the retrieving process.” [0074] teaches “the weighing apparatus 301 transmits the value of the measured weight from transmitter 358 to settlement terminal 201.”); and 
generating an identification code including the commodity information and the total price (Ryo, see at least: [0068] teaches “subsequent to the weight check process, the controller 253 of the self-checkout terminal 101 executes item information registering process,” wherein “the item information includes an item code specified with a barcode read by the barcode scanner 203 and unit price retrieved.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included obtaining commodity information of a commodity to be weighed while purchasing the commodity to be weighed, wherein the commodity information of the commodity to be weighed comprises a commodity price, reading out a first weight of the selected commodities, reading out a second weight after adding the commodity to be weighed, obtaining the weight of the commodity to be weighed according to a difference between the second weight and the first weight, generating a total price of the commodity to be weighed according to the commodity information and the weight of the weighed commodity, and generating an identification code including the commodity information and the total price as 

Regarding claim 15, claim 15 is directed to systems. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 9 which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 9.  


Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 12 of the Remarks Applicant argues that “claim 1 recite additional elements that reflect an improvement in shopping cart technology,” and “the shopping cart technology is improved because through the shopping cart using specific hardware and steps the shopping cart is better able to operate and provide a user with a better shopping experience.” The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology, and specifically, shopping cart technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0092] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as shopping efficiency. Although the claims include technology such as the shopping cart, electronic tag, and ultrasonic sensors, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities and, specifically, shopping cart technology. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of shopping. The claimed process, while arguably resulting in more efficient shopping, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the shopping cart, the sensors on the shopping cart, or any technology related to the shopping cart. Rather, the claimed process is utilizing different data while still employing conventional shopping carts and sensors used in 
On page 13 of the Remarks Applicant argues that “the meaningful limitation placed upon the application of the claimed shopping cart operation shows that the claim is not directed to performing a human activity on a computer alone.” The Examiner respectfully disagrees. A claim can demonstrate integration into a practical application if it recites “meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter.” MPEP 2106.05(e). The additional elements of the shopping cart, electronic tag, and ultrasonic sensors do not add meaningful limitations that go beyond generally linking the use of the judicial exception to a particular technological environment to transform the judicial exception into patent-eligible subject matter. Rather, the claims recite a shopping process that has been placed in the environment of a shopping cart. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. However, in view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.



	
	


Conclusion

Lowe’s Introduces In-Store Navigation Using Augmented Reality (NPL) (previously cited) – describes the use of indoor mapping using augmented reality which allows customers to search for products, add them to a shopping list, and then locate the product within the store. 
6 Indoor Navigation Platforms for Retailers (NPL) (previously cited) – describes different platforms which allow in-store navigation.
McAllister (US 2014/0304107 A1) – McAllister describes robots that perform indoor navigation using ultrasonic sensors (McAllister: [0161])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALLISON G WOOD/Primary Examiner, Art Unit 3625